United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4180
                        ___________________________

                             Thaisheena M. Nicholson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: August 7, 2017
                              Filed: August 18, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Thaisheena M. Nicholson appeals the district court’s1 judgment upholding the
decision of the Acting Commissioner of Social Security to deny Nicholson’s

      1
      The Honorable Sarah W. Hays, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
application for supplemental security income. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

       The record supports the district court’s conclusion that the administrative law
judge (ALJ) did not grant Nicholson’s request to reopen and reconsider the merits of
her prior applications for benefits, as the ALJ did in Jelinek v. Heckler, 764 F.2d 507,
508 (8th Cir. 1985). Absent a de facto administrative reopening, this court has no
jurisdiction to review the denial of a request to reopen without a hearing. See
California v. Sanders, 430 U.S. 99, 107-08 (1977). Upon de novo review, this court
finds the benefits decision is supported by substantial evidence on the record as a
whole. See Teague v. Astrue, 638 F.3d 611, 614 (8th Cir. 2011). The ALJ’s
credibility findings are entitled to deference because those findings are supported by
good reasons and substantial evidence. See Mabry v. Colvin, 815 F.3d 386, 389 (8th
Cir. 2016). The ALJ was not required to give controlling weight to the opinions of
treating physicians insofar as those opinions were conclusory, based on subjective
complaints, or outside the doctors’ area of expertise. See Julin v. Colvin, 826 F.3d
1082, 1088-89 (8th Cir. 2016); Wildman v. Astrue, 596 F.3d 959, 965-67 (8th Cir.
2010).

      The judgment is affirmed.
                     ______________________________




                                          -2-